On the first appeal in this case, Little v. Newhouse, 164 Miss. 619,145 So. 608, it was alleged by the bill of complaint that the original loan was made on February 25, 1927, and that the note therefor was renewed on January 17, 1928. On the hearing after the remand, it was disclosed by the proof that the original loan was made some considerable time before February 25, 1927, and that the note of that date was merely a renewal of the original loan. It was further shown that none of the directors who are made parties defendants to the bill were directors or officers at the time the original loan was made except W.L. Newhouse and L.M. Phillips; and the testimony fails to show that Mr. Phillips at the time of the original loan "participated in or assented to the same."
The question for determination on this appeal is, therefore, whether the renewal of a loan previously made comes within section 3812, Code 1930, which is a substantial rescript of the statute, as it had existed during the times involved in this transaction. Statutes such as this "are innovations on the common law, and should be strictly construed. In other words, the creditor or party complaining must bring himself within the express terms of the statutes." Bramlette v. Joseph, 111 Miss. 379, 383, *Page 157
71 So. 643, 645. In State v. Love, 150 So. 196, this court in passing upon this particular statute held that a renewal is not a loan. The officer or director did not borrow the money by the renewal, he had already borrowed it. There are several obvious practical reasons, as well as reasons founded in point of law, which preclude the extension by construction of section 3812, Code 1930, to the renewal of original loans.
Affirmed.